Order issued: October      2-, 2012




                                                       In The
                                       (Court of Apptats
                                 NMI! DiMrirt of lexas atDallas
                                               No. 05-12-00848-CV


            LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants
                                                         V.
                   GREENVILLE LANDMARK VENTURE, LTD., ET AL., Appellees

                               On Appeal from the County Court at Law No. 4
                                           Dallas County, Texas
                                    Trial Court Cause No. 10-02411-D

                                                     ORDER

        We DENY appellees' September 18, 2012 motion to dismiss the appeal.

         We ORDER John Warren, Dallas County Clerk, to file WITHIN TWENTY DAYS OF THE DATE

OF THIS ORDER, a supplemental clerk's record containing: (1) the judgment signed on March 20, 2012; (2)

appellants' motion for new trial; and (3) appellants' notice of appeal.

         We ORDER David Roy, Official Court Reporter for County Court at Law No. 4 of Dallas County, Texas,

to file WITHIN TWENTY DAYS OF THE DATE OF THIS ORDER either: (1) the reporter's record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has not requested or

made payment arrangements for the record. We notify appellants that if we receive verification of no request or

no payment, we will order the appeal submitted without the reporter's record. See TEX. R. APP. P. 37.4(c).

         We DIRECT the Clerk of this Court to send a copy of this order by electronic transmission to John

Warren, David Roy, and all counsel of record.